          Case 1:18-cv-03083-ER Document 68 Filed 07/16/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED SPECIALTY INSURANCE                                                    July 16, 2020
COMPANY,
                            Plaintiﬀ,

                   – against –

LUX MAINTENANCE & REN. CORP.,                                   OPINION & ORDER
CORNELL UNIVERSITY, ROCKEFELLER                                    18 Civ. 3083 (ER)
UNIVERSITY, THE SOCIETY OF THE NEW
YORK HOSPITAL, MEMORIAL HOSPITAL
FOR CANCER AND ALLIED DISEASES, and
MANHATTAN EYE EAR & THROAT
HOSPITAL,
                            Defendants.

RAMOS, D.J.:

       On November 20, 2019, summary judgment in this action was entered in favor of Cornell

University, Rockefeller University, The Society of the New York Hospital, Memorial Hospital

for Cancer and Allied Diseases, Manhattan Eye Ear & Throat Hospital (the “Hospital

Defendants,” and collectively with Lux Maintenance & Ren. Corp. (“Lux”), the “Defendants”),

including their request for attorneys’ fees. Doc. 59. In that Opinion and Order, the Court

granted the Hospital Defendants’ request for reimbursement of their legal fees expended in

defending the action and directed them to submit contemporaneous time records in support of

their application for the fees. Id. at 15. The Hospital Defendants now move for recovery of

attorney’s fees from United Specialty Insurance Company (“USIC”). Doc. 63. USIC opposes

the motion, requesting that attorney’s fees be limited to the fees incurred for the purpose of

litigating the instant declaratory judgment action and not include fees associated with the

underlying lawsuits. Doc. 67. For the reasons set forth below, the Hospital Defendants’ motion

is GRANTED in part.
            Case 1:18-cv-03083-ER Document 68 Filed 07/16/20 Page 2 of 6




I.      BACKGROUND

        The Court assumes familiarity with the facts and procedural posture of this action,

previously set forth in its November 20, 2019 Order, Doc. 59. As such, the Court will only recite

those facts necessary to the disposition of the instant motion.

        In their moving papers, under the subheading “Defendants Are Entitled To The

Attorney’s Fees They Incurred To Defend This Action,” the Hospital Defendants requested

“recovery for the legal fees they expended.” Doc. 54 at 10. Similarly, in their reply

memorandum in support of their cross motion for summary judgment, under the same

subheading, the Hospital Defendants reiterated that they were seeking “recovery for the legal

fees they expended.” Doc. 58 at 6. In reliance on those arguments, in its Opinion and Order, the

Court granted “the Hospital Defendants’ request for their legal expenses in the instant action.”

Doc. 59 at 14.

        On December 20, 2019, the Hospital Defendants submitted a motion for recovery of

attorney’s fees. Doc. 63. They seek $9,989.00 for the services the law firm Stonberg Moran

LLP incurred representing the Hospital Defendants in the instant declaratory judgment action.

Doc. 64 ¶¶ 6-9, 17. However, in addition, they are seeking reimbursement for the fees incurred

in defending the underlying actions. Id. ¶ 10. Namely, $2,771.50 for the fees incurred by the

law firm Littleton Park in Fredy Carabajo v. Brend Renovation et al., No. 14421/2016 (Sup. Ct.

Queens Cnty.) (the “Carabajo action”) and $5,721.01 for the fees incurred by the law firm

Litchfield Cavo in the Carabajo action, in Leonard Rodriguez v. Cornell Univ. et al., No.

6883/2016 (Sup. Ct. Queens Cnty.) (the “Rodriguez action”), and in a new action, Fredy

Carabajo v. Cornell Univ. et al., No. 159678/2018 (Sup. Ct. N.Y. Cnty.) (the “Carabajo II

action”). 1 Doc. 64 ¶¶ 13-15, 17. The Hospital Defendants further ask the Court to issue an order


1
 �ese are the underlying actions that gave rise to this case, stemming from two accidents and accompanying
personal injury lawsuits naming some of the Hospital Defendants as defendants. Docs. 47 ¶¶ 4-8, 53 ¶ 1. �e
named Hospital Defendants in the underlying actions then demanded defense and indemnity from Lux, for whom
USIC served as commercial general liability insurer, and requested coverage for the claims. Doc. 47 ¶¶ 9-10. �e
Carabajo II action is a new suit not previously introduced in this case. Doc. 64 ¶ 14.



                                                        2
          Case 1:18-cv-03083-ER Document 68 Filed 07/16/20 Page 3 of 6




directing USIC to pay the amount of $26,493.81 for the remainder that USIC allegedly agreed to

pay but has not yet fully paid for Litchfield Cavo’s services in defending the two underlying

actions. Id. ¶¶ 16, 18.

       On November 30, 2019, USIC filed their opposition. Doc. 67. In their opposition, USIC

does not challenge the Hospital Defendants’ request for reimbursement for the fees incurred in

defending this action, but do object to their request for reimbursement for the underlying actions.

Id.

II.    LEGAL STANDARD
       Federal Rule of Civil Procedure 54(d) requires a party to move “for attorney’s fees and

related nontaxable expenses . . . no later than 14 days after the entry of judgment.” Where a

contract provides for the award of attorneys’ fees and costs to a prevailing party, the court may

award fees that are considered reasonable. Terra Energy & Res. Techs., Inc. v. Terralinna Pty.

Ltd., No. 12 Civ. 1337 (KNF), 2014 WL 6632937, at *4 (S.D.N.Y. Nov. 24, 2014) (citing F.H.

Krear & Co. v. Nineteen Named Trs, 810 F.2d 1250, 1263 (2d Cir. 1987)). In determining

whether attorneys’ fees are reasonable, New York has adopted the “lodestar” method outlined by

the United States Supreme Court. See Perdue v. Kenny A., 559 U.S. 542, 551-52 (2010).

Therefore, under New York law, “[a] request for legal fees is presumptively reasonable where the

fees sought are ‘the product of a reasonable hourly rate and the reasonable number of hours

required by the case.’” Gaia House Mezz LLC v. State St. Bank & Tr. Co., No. 11 Civ. 3186

(TPG), 2014 WL 3955178, at *1 (S.D.N.Y. Aug. 13, 2014) (quoting Millea v. Metro-North R.R.

Co., 658 F.3d 154, 166 (2d Cir. 2011)).

       To calculate the reasonable hourly rate, “courts must look to the market rates ‘prevailing

in the community for similar services by lawyers of reasonably comparable skill, experience, and

reputation.’” Ognibene v. Parkes, 08 Civ. 1335 (LTS) (FM), 2014 WL 3610947, at *2 (S.D.N.Y.

July 22, 2014) (quoting Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998)). To calculate

the reasonable number of hours worked, “the court takes account of claimed hours that it views

as ‘excessive, redundant, or otherwise unnecessary.’” Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir.


                                                 3
          Case 1:18-cv-03083-ER Document 68 Filed 07/16/20 Page 4 of 6




2009) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). Ultimately, a district court has

broad discretion in setting fee awards. In re Agent Orange Prod. Liab. Litig., 818 F.2d 226, 237

(2d Cir. 1987); see also Ruiz v. Maidenbaum & Assocs. P.L.L.C., 12 Civ. 5044 (RJS), 2013 WL

3957742, at *4 (S.D.N.Y. Aug. 1, 2013) (“In reviewing the submitted timesheets for

reasonableness, the Court relies on its own familiarity with the case, as well as on its experience

with the parties’ evidentiary submissions and arguments.” (citation omitted)). “A fee applicant

bears the burden of demonstrating the hours expended and the nature of the work performed,

preferably through contemporaneous time records that describe with specificity the nature of the

work done, the hours expended, and the dates.” Pita v. Tulcingo Car Serv., Inc., No. 10 Civ.

0481 (DLI) (JO), 2011 WL 1790833, at *9 (E.D.N.Y. Apr. 7, 2011) (citing N.Y. State Ass’n for

Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1147-48 (2d Cir. 1983)).
III.   DISCUSSION

       Hospital Defendants’ moving papers only asked, and provided legal authority, for

attorney’s fees related to this action, Docs. 54 at 10, 58 at 6-7, and this Court only granted the

Hospital Defendants’ request for “their legal expenses in the instant action.” Doc. 59 at 14.

Therefore, this Court will only consider the requested fees related to this action.

       District courts have “considerable discretion in determining what constitutes reasonable

attorney’s fees in a given case.” Barfield v. New York City Health & Hosps Corp., 537 F.3d 132,

151 (2d Cir. 2008). The Hospital Defendants requested $9,989.00 in attorneys’ fees and have

submitted an affidavit that the law firm Stonberg Moran LLP was retained by National Claim

Services, the third-party administrator for State National Insurance Company, to represent them

in this action during the period from May 11, 2018 through June 2019. Doc. 64 ¶¶ 1-4, 9. The

Plaintiff does not submit an objection to this amount. Doc. 67 at 4.

       The Hospital Defendants submitted billing records for work including communicating

with personal counsel for specific defendants, drafting and responding to the Plaintiff’s

complaint, drafting and filing a counterclaim and Federal Rule 7.1 statement, communicating

with Plaintiff’s counsel, attending court conferences, and preparing a reply in further support of


                                                  4
          Case 1:18-cv-03083-ER Document 68 Filed 07/16/20 Page 5 of 6




counterclaim. Doc. 64-1. In reviewing the invoices provided, the total amount of hours billed is

56, with most hours being billed at an hourly rate of $205 per hour and two entries of legal

research being billed at $90 per hour. Id. With the deductions applied by the electronic billing

portal Bottomline Legal X, this averages to the Hospital Defendants being billed $178.38 per

hour for the 56 total hours of work. Doc. 64 ¶¶ 6-9. The Hospital Defendants failed to provide

evidence establishing that the hourly rates charged are in line with the prevailing rate “in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation.” Gierlinger, 160 F.3d at 882. However, the Court “may also use its knowledge of

the relevant market when determining the reasonable hourly rate.” McDonald ex rel Prendergast

v. Pension Plan of the NYSA-ILA Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006) (citing Miele

v. N.Y. State Teamsters Conf. Pension & Ret. Fund, 831 F.2d 407, 409 (2d Cir. 1987) (a district

judge may “rely in part on the judge’s own knowledge of private firm hourly rates in the

community”)). This Court finds that the rates billed are within the market rate normally charged

in the community. See, e.g., Stuckey v. Nat’l Union Fire Ins. Co. of Pittsburgh, No. 15 Civ. 6639

(CM), 2015 WL 5547441, at *12 (S.D.N.Y. Sept. 17, 2015) (stating in an insurance coverage

dispute that “courts in this district have routinely found reasonable partner rates in the $600 to

$800 per hour range and associates rates in the $300 to $500 per hour range”), Nat’l Grange

Mut. Ins. Co. v. Udar Corp., No. 98 Civ. 4560, 2002 U.S. Dist. LEXIS 3848, at *7-8 (S.D.N.Y.

Mar. 7, 2002) (finding the uncontested hourly rates of $200 through $250 between 1998 and

2001 in a similar insurance coverage action reasonable).

       Based on the work performed and no opposition from the Plaintiff, the Court finds that

the requested attorneys’ fees and costs of $9,989.00 are objectively reasonable.




                                                  5
           Case 1:18-cv-03083-ER Document 68 Filed 07/16/20 Page 6 of 6




IV.      CONCLUSION

         For the reasons set forth above, the Court enters judgment in the amount of $9,989.00 to

the Hospital Defendants. �e Clerk of the Court is respectfully directed to terminate the motion,

Doc. 63.


         SO ORDERED.


Dated:     July 16, 2020
           New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.




                                                 6
